Note that claims 5 and 7 are no longer further limiting of the invention in claim 1.  While these claims are currently withdrawn from consideration the Examiner suggests that applicants amend and/or cancel these claims in response to this action to avoid this issue in the event that these claims are considered once/if the claims under considera-tion are deemed allowable.

Claims 1 to 3, 6 and 8 to 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is confusing to include the proviso “when Z1… is hydrogen…” and “when Z2 is hydrogen…” when hydrogen is no longer an option for Z1 and Z2.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 to 3, 6 and 8 to 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh et al.
	This rejection is maintained from the previous office action.
	Koh et al. teach a polyorganosiloxane having the units of Formula (1) and (2) as found in paragraph 7 and having double bonds at each terminal end.  See formula 1d in paragraph 14 which teaches a divalent group that corresponds to the claimed A in the Z3 group.  Note that D can be sulfonyl (paragraph 15) which results in a formula meeting the claimed Z3 as formula A-iii.  See for instance that the moiety of Formula 2 can be specifically represented by 2a as shown in paragraph 40.  This meets the general repeating “m” unit. 
	The Examiner draws specific attention to working examples such as Synthesis Example 4.  This teaches the hydrosilylation reaction between divinyl benzene and an SiH terminated trisiloxane.  This results in a siloxane having “m” repeating units in which the total of x+y is 2.  The Mn is 11,600 which meets the requirement of claim 8 and will result in an “m” value within the range of claim 1.  This specific example differs from that claimed only in that it uses a divinylbenzene reactant rather than a divinyl diphenyl 3 is specifically disclosed by Koh et al. such that one having ordinary skill in the art would have immediately envisioned and thus anticipated the claimed polymer.  
	In this manner claims 1 to 3, 6 and 8 are anticipated.
	For claims 9 and 10 see paragraph 69.  Note that this specifically teaches a light emitting diode.
	For claim 11, note that this product is defined solely by the polymer therein such that Koh et al., which anticipate the polymer, will likewise anticipate this claim.
	For claim 12 please note that many of these products can be met solely by the presence of the polymer of claim 1.

Applicants’ traversal has been considered but is not deemed persuasive.  It is argued that Koh does not include the Si(R11)(R12) group between the x and/or y groups and Z2.  The Examiner disagrees as the moiety represented by the Chemical Formula 2 provides this group.  See for instance the formula as found in paragraph 40.  
	This is best shown by again referring to Synthesis Example 4, referenced in the above rejection, which reacts SiH terminated trisiloxane with a divinyl compound, the latter in a molar excess, such that the resulting polymer will contain a Si(R11)(R12) group bonded to the x and/or y group.  Specifically this will allow for x+y to be 2 with one Si(R11)(R12) group bonded to a Z2 group that corresponds to –R17-A-R16  (the result of the molar excess of the divinyl compound).   Again, while this specific example uses a divinylbenzene reactant, the skilled artisan would have anticipated using a divinyl diphenyl sulfone reactant when a group of Chemical Formula 1d having a sulfonyl D group is desired.  
	As such applicants’ traversal is not deemed persuasive.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
9/9/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765